Exhibit 10.38
November 16, 2009
Jennifer M. Reinke
[Address]
Dear Jennifer:
     Tollgrade Communications, Inc. (“Tollgrade”) considers the stability of its
executive management team to be essential to Tollgrade’s best interests. This
severance agreement (the “Agreement”) describes the severance compensation which
Tollgrade agrees will be provided to you in the event your employment with
Tollgrade is terminated under the circumstances described below. This Agreement
will remain in effect for a period of two (2) years from the date signed by you
below.
     1. Consideration. In consideration of your promotion to General Counsel for
Tollgrade, your increased annual salary, and the mutual agreements of the
parties set forth herein, the parties, intending to be legally bound, understand
and agree to enter this Agreement.
     2. At-will Employment. Notwithstanding any provisions of this Agreement,
any offer letter, confidentiality agreement, or other document that you sign in
connection with your employment, your employment at Tollgrade is and continues
to be “at-will” employment and may be terminated at any time with or without
cause or notice. This Agreement does not constitute or create a contract or
commitment for your employment with Tollgrade for any fixed term.
     3. Scope of Agreement. This Agreement is not intended to supersede the
terms of any offer letter, confidentiality agreement, non-competition agreement,
or other document which you sign or have signed in connection with your
employment with Tollgrade, except insofar as such document deals with severance
pay (e.g., in the event the terms of any offer letter conflict with the terms of
this Agreement the terms of this Agreement shall control).
     4. Separation Benefits. In the event that your employment with Tollgrade is
terminated Without Cause (as defined herein), you shall be, contingent upon the
execution of a general release of any and all claims against Tollgrade, entitled
to the following:
     (a) Severance Pay, in the amount of six (6) months of your Base Salary (as
defined herein), net of any applicable taxes and other lawful deductions or
withholdings. Said Severance Pay is to be paid in one (1) lump sum on
Tollgrade’s next regularly scheduled pay date following your last date of
employment that follows the expiration of the time periods provided for your
review and revocation of the release of claims provided to you by Tollgrade,
which shall not exceed, in the aggregate, twenty-eight (28) days or such longer
period as is required by statute.
     (b) Outplacement Services as appropriate for your position. The specific
outplacement services to be provided to you shall be determined by Tollgrade in
its reasonable discretion, consistent with the foregoing sentence.



--------------------------------------------------------------------------------



 



Page 2 of 5

     (c) The provision of certain Employee Benefits. From the date of
termination and continuing for six (6) months following your date of
termination, you shall be entitled to continue to receive the same or reasonably
equivalent medical, dental and vision insurance benefits provided by Tollgrade
to you as of your date of termination, as though you had remained in the
employment of Tollgrade for such period. If for any reason, whether by law or
provisions of Tollgrade’s employee benefit plans or otherwise, any benefits to
which you would be entitled under the foregoing sentence cannot be provided to
you, then Tollgrade hereby agrees to pay the actual cost of COBRA coverage for
said period, not to exceed six (6) months following the date of termination of
your employment. After that time, you will be responsible to pay the total cost
of COBRA if you choose to continue COBRA coverage. Tollgrade shall not be
required to pre-fund its obligation to pay for COBRA coverage for said period.
Notwithstanding the foregoing, to the extent Tollgrade reasonably requests you
to elect COBRA continuation coverage during such period to enable Tollgrade to
continue providing coverage as required hereunder, you shall timely do so. If
you fail to timely elect COBRA coverage, Tollgrade is released of its
obligations under this Section 4(c) of this Agreement. If you are not eligible
for COBRA coverage for any reason, Tollgrade hereby agrees to pay the actual
cost of conversion coverage for said period, not to exceed six (6) months
following the date of termination of your employment. After that time, you will
be responsible to pay the total cost of coverage. If you fail to timely elect
conversion coverage, Tollgrade is released of its obligations under this Section
4(c) of this Agreement.
     5. Definition of “Base Salary.” For purposes of this Agreement, the term
“Base Salary” means the highest annual base salary you received during the
24 months preceding your termination date, excluding bonuses, commissions and
other similar payments.
6. Definition of “Cause.” For purposes of this Agreement, termination of your
employment for “Cause” shall be limited solely and exclusively to any of the
following grounds:
(a) Fraud, misappropriation, theft, embezzlement or other willful and deliberate
acts of similar dishonesty;
(b) Conviction of, or a plea of guilty or nolo contender to, a felony or a crime
involving moral turpitude;
(c) Illegal use of drugs in the workplace;
(d) Intentional and willful misconduct that subjects the Corporation to criminal
liability or material civil liability;
(e) Willful and deliberate breach of the Executive’s duty of loyalty, including,
but not limited to, the diversion or usurpation of corporate opportunities
properly belonging to the Corporation;
(f) Willful and deliberate disregard of the Corporation’s policies and
procedures in any material respect;
(g) Material breach or violation of the Corporation’s Code of Ethics for Senior
Executive and Financial Officers or a material breach or violation of the
Corporation’s Code of Business Conduct and Ethics, if applicable:
(h) Willful and deliberate breach or violation of any of the material terms of
this Agreement, including but not limited to, the covenants and restrictions set
forth in this Agreement;



--------------------------------------------------------------------------------



 



Page 3 of 5

(i) Willful and deliberate insubordination, willful and deliberate refusal to
perform, or willful gross neglect in the performance of, his/her duties or
responsibilities, or willful and deliberate refusal to follow the proper
instruction of the Corporation, if any; or
(j) Failure of the Executive to fully cooperate as directed by the Corporation
in any action, litigation, investigation or other proceeding brought before or
by any Governmental Authority.
     7. Definition of “Without Cause.” For purposes of this Agreement, “Without
Cause” shall mean any reason for terminating your employment with Tollgrade
other than for “Cause,” as defined herein.
     8. No Obligations Hereunder If Your Employment Is Terminated For Cause. If
your employment is terminated for Cause, Tollgrade shall have no obligations to
you under this Agreement.
     9. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, sent by courier or
mailed by United States certified or registered mail, return receipt requested,
postage prepaid. All notices to Tollgrade shall be directed to the attention of
the Chief Executive Officer of Tollgrade with a copy to the Vice President,
Human Resources of Tollgrade. All notices to you may be delivered to your
last-known address as maintained by Tollgrade and you are responsible for
maintaining the accuracy of that address.
     10. Successors; Binding Agreement.
     (a) This Agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor or assignee of Tollgrade which shall acquire,
directly or indirectly, by merger, consolidation or purchase, or otherwise, all
or substantially all of the business or assets of Tollgrade. Tollgrade shall
require any such successor to expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Tollgrade would be
required to perform if no such succession had taken place.
     (b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die after termination of
employment where any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your estate.
     11. No Waiver or Modification. No provision of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in a writing signed by you and an authorized officer of Tollgrade
that expressly references this letter agreement. No waiver by either party
hereto at any time of any breach by the other party hereto of, or of compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of such provision or of similar or dissimilar
provisions or conditions at the same, or at any prior or subsequent time.
     12. Payment of Final Pay. Nothing herein shall modify Tollgrade’s rights
regarding the final payment of monies to you upon your termination of employment
such as accrued by unpaid salary, any vacation pay and other cash entitlements
which may have been accrued by you as of your termination date.



--------------------------------------------------------------------------------



 



Page 4 of 5

     13. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior contemporaneous agreements, whether written or oral as to its
subject-matter. You agree that you have not relied upon any oral representations
that are not contained in this Agreement.
     14. Severability; Validity. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, for any reason,
then, to the fullest extent permitted by law: (a) all other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intent of the parties hereto as
nearly as may be possible, (b) such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
hereof, and (c) any court or arbitrator having jurisdiction thereover shall have
the power to reform such provision to the extent necessary for such provision to
be enforceable under applicable law.
     15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles. You hereby irrevocably submit to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and that all claims in respect of any such action or proceeding may
be heard and determined in either such court. In no event shall California law
apply to this Agreement.
     16. Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes. If any payment
due you pursuant to this Agreement results in a tax being imposed pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (“Section 4999”),
then Tollgrade shall reduce the total payments payable to you to the maximum
amount payable without incurring the Section 4999 tax.
     17. Covenant Not to Compete. You covenant and agree that if you receive
payment under this Agreement, then during the Restricted Period (as defined
below), you shall not in the United States of America, directly or indirectly,
whether as principal or as agent, officer, director, employee, consultant,
shareholder or otherwise alone or in association with any other person,
corporation or other entity, engage or participate in, be connected with, lend
credit or money to, furnish consultation or advice or permit your name to used
in connection with, any Competing Business (as defined below). “Restricted
Period” shall mean the period of time during which you receive a payment of
severance hereunder following the termination of your employment with Tollgrade,
plus any amount of time during such period during which you are in violation of
this provision. “Competing Business” shall mean any person, corporation or other
entity engaged in the business of selling or attempting to sell any product or
service which competes with (i) products or services sold by Tollgrade within
the two years prior to termination of your employment or (ii) new products of
Tollgrade with respect to which, at the date of your termination, we had
allocated engineering resources to develop such new products.
     18. Section 409A Compliance. It is intended that any payments due to you
hereunder will not be subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). However, to the extent it is determined that
payment under this Agreement would violate the six-month delay requirement of
Section 409A, any payment that otherwise would have been made during the
six-month period will be paid in a single sum on the first day of the seventh
month following the date of such separation from service.
     19. Precedence. This Agreement is not intended to establish and does not
establish a practice or policy for the treatment of any other employees with
respect to severance or any other matter.



--------------------------------------------------------------------------------



 



Page 5 of 5

     20. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
     If you would like to enter into this Agreement, kindly sign and return to
Tollgrade the enclosed copy of this letter, which will then constitute our
agreement on this subject.

          Very truly yours,    
 
        TOLLGRADE COMMUNICATIONS, INC.    
 
       
By:
  /s/Joseph Ferrara    
 
       
Name:
  Joseph Ferrara    
Title:
  CEO & President    
Date:
  11/17/09    
 
        AGREED:    
 
        /s/Jennifer M. Reinke           Jennifer M. Reinke    
 
       
Date:
  11/17/09    

